DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Claims 1, 4, 5, 6, 7, 9, 12, 15 recite determining and compensating for a measurement circuit in an alternate form “and/or”.  For purpose of prosecution examiner treated it as an alternate form. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassovski et al. (GB2507093 hereinafter Kassovski) in view of Eryurek et al. (5828567 hereinafter Erurek).

Regarding claims 1, 12, 15 Kassovski teaches a circuit/method for determining (and/or compensating for) a measurement error of a sheathed sensor due to a property of a sheath of said sheathed sensor (abstract, Fig 3), the circuit comprising: 
a first terminal and a second terminal for connecting to a pair of sensor signal leads of a sensor element in a sheathed sensor (N1, N2 Fig 3); 
a voltage measurement circuit for measuring a voltage difference between said first terminal and said second terminal and generating a measurement signal indicative of said measured voltage difference (sensor interface 311 Fig 3; operational amplifier Fig 1); 
a switching unit for controllably switching an electrical connection between a first state and a second state in which the first terminal is electrically connected to respectively a first reference voltage (S1, S2 Fig 3; 310: Fig 3, page 15 para 1); 


However, Kassovski does not teach a separate circuit for correction measurement circuit for measuring a current running from the first terminal and a second reference voltage.   Kassovski teaches measuring second voltage when passing current through first node to ground (voltage Vin (t2) para 2 page 12, equation 2).  Furthermore, a current can be measured using Kirchoff’s voltage law using the CPU, as disclosed by Kassovski.
Eryurek teaches a separate correction/measurement circuit for measuring current the switching unit and for generating a correction signal indicative of said current (measuring insulation resistance due to current flowing through sheath: col 6 lines 19-32) and a second switch for controllably electrically connecting and disconnecting the first terminal to said second reference voltage (82, 86 Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a separate circuit for correction measurement as taught by Eryurek for calibration.  Furthermore, measure current since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

With respect to claim 2, Kassovski teaches said switching unit comprises an internal voltage/current source for generating said second reference voltage (IB Fig 3-4), and wherein said first reference voltage is an electric ground potential (S2 to GND Fig 3-4).  

Regarding claim 3, Kassovski teaches said controller is adapted for calculating a loop resistance (RTC equation 6 page 13) between an electric ground of the circuit and a remote ground of said sheathed 
However, Kassovski does not teach dividing by the difference of said correction signal obtained in the first state of the switching unit and the correction signal obtained in the second state of the switching unit.  
Eryurek teaches a separate correction/measurement circuit for measuring current the switching unit and for generating a correction signal indicative of said current (measuring insulation/loop resistance due to current flowing through sheath: col 6 lines 19-32).  Furthermore, Eryurek teaches resistance relationship based on measured voltages and resistance (equation 1 col 5).  In addition, Eryurek teaches implementing polynomial curve and different models (Fig 5A; polynomial: col 7 lines 35-40).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure current since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

With respect to claim 4, Kassovski teaches said controller is adapted for calculating said error value indicative of said measurement error (error value/voltage difference: page 6 para 2, page 11 para 4), wherein said measurement error represents a deviation between said voltage difference and an electromotive force (thermocouples are formed by two bonding two different metal wherein output is representative of electromotive force), wherein said electromotive force is an electromotive force generated over a thermocouple when said circuit is connected to said sheathed sensor in which said sensor element comprises said thermocouple (P3 P4 represents 4 wire configuration of a sheath of a thermocouple: Fig 3).

Regarding claim 5, Kassovski teaches said controller (CPU Fig 3, 4) is adapted for calculating a first difference of the measurement signal obtained in the first state of the switching unit (error value/voltage difference: page 6 para 2, page 11 para 4) and the measurement signal obtained in the 

With respect to claim 6, Kassovski teaches said controller is adapted for calculating said error value indicative of said measurement error (error value/voltage difference: page 6 para 2, page 11 para 4), wherein said sensor readout value is indicative of a resistance of a resistive temperature detector (abstract), when said circuit is connected to said sheathed sensor in which said sensor element comprises said resistive temperature detector (P3, P4 connection Fig 3, 4).  

Regarding claim 7, Kassovski teaches said measurement error represents an insulation resistance of a sheath of the sheathed sensor (abstract), a loop resistance between an electric ground of the circuit and a remote ground of the sheath.
However, Kassovski does not teach measuring loop resistance.
Eryurek teaches a separate correction/measurement circuit for measuring current the switching unit and for generating a correction signal indicative of said current (measuring insulation/loop resistance due to current flowing through sheath: col 6 lines 19-32).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure current since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.


With respect to claim 8,  Kassovski teaches a current source (312 Fig  3) for injecting a further electric current via the first terminal or the second terminal into the sensor element when said circuit is connected to said sheathed sensor (para 4 page 11).  

Regarding claim 9, Kassovski teaches said controller is adapted for calculating said error value (voltage difference equation 6 page 13).
However, Kassovski does not teach measuring the same values and subtracting it.
Eryurek teaches teaches implementing polynomial curve and different models (Fig 5A; polynomial: col 7 lines 35-40).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure current since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

With respect to claim 10, Kassovski does not teach said correction measurement circuit comprises a reference resistor having a predetermined resistance and a further voltage measurement circuit for measuring a voltage over the resistor, such that said correction measurement circuit is adapted for generating the correction signal as indicative of said current in the form of said voltage over said reference resistor.  
Eryurek teaches aid correction measurement circuit comprises a reference resistor having a predetermined resistance (R3 Fig 3) and a further voltage measurement circuit for measuring a voltage over the resistor (80, A/D Fig 3), such that said correction measurement circuit is adapted for generating the correction signal as indicative of said current in the form of said voltage over said reference resistor (current flowing through sheath: col 6 lines 19-32).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a separate circuit for correction measurement as taught by Eryurek for calibration.

Regarding claim 11, Kassovski teaches said switching unit comprises a first switch for controllably electrically connecting and disconnecting the first terminal to said first reference voltage (S2 to GND Fig 3) and a second switch for controllably electrically connecting and disconnecting the first terminal to said second reference voltage.  

Eryurek teaches a second switch for controllably electrically connecting and disconnecting the first terminal to said second reference voltage (82, 86 Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a separate circuit for correction measurement as taught by Eryurek for calibration.  Furthermore, measure current since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

With respect to claim 13, Kassovski teaches said sensor element comprises a thermocouple (abstract).  
Regarding claim 14, Kassovski teaches said sensor element comprises a resistive temperature detector (thermocouple is known alternative of resistive temperature detection).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855